Citation Nr: 0631463	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-11 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.	Service connection for a left knee disorder, secondary to 
a service-connected right knee disorder.  

2.	Service connection for a left hip disorder, secondary to a 
service-connected right knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1964 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2003 
and March 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

In January 2005, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned sitting in Washington, D.C.  A transcript of that 
hearing has been associated with the claims file.  

In June 2005, the Board remanded the case to the RO for 
additional development.  The Board also promulgated decision 
on another issue, which is no longer on appellate status.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.  

2.  There is competent evidence to indicate that the veteran 
has degenerative arthritis in his left knee, and that his 
service-connected right knee disorder results in a worsening 
in the severity of the left knee disorder.  

3.  The competent evidence does not show that the veteran has 
a left hip disorder.  


CONCLUSIONS OF LAW

1.	Aggravation of the veteran's degenerative arthritis of the 
left knee is proximately due to or the result of his service-
connected right knee disorder.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995).

2.	A left hip disorder is not proximately due to, or 
aggravated by, the service-connected right knee disorder.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for left knee and 
left hip disorders.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Initial Matter

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

A.  Duty to Notify

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
dated in June 2003 (regarding left knee), March 2004 
(regarding left hip), and December 2005 (regarding both 
claims).  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these 
letters, the RO informed the veteran of the evidence needed 
to substantiate his claims, and requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeal which the RO should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the letters, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  Two of 
these letters were provided to the veteran before 
adjudication of his claims.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes that the June 2003 and December 2005 letters 
did not specifically request the veteran to provide VA with 
all relevant evidence and argument pertinent to his left knee 
claim in his possession.  In any case, the Board deems that 
this particular notice deficiency was essentially cured, with 
no resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in July 2003 (of which he 
was provided a copy), the RO issued the veteran a statement 
of the case in March 2004 and supplemental statements of the 
case in October 2004 and May 2006, all which provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  In 
any case, in view of the Board's favorable decision in this 
appeal, further notice is unnecessary to aid the veteran in 
substantiating his claim.  

The Board also adds that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection.  
In a supplemental statement of the case mailed to him in May 
2006, the RO provided him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  In any case, with regard to 
the left hip claim, as the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  With regard to the left knee claim, as will 
be further detailed below, the claim will be granted.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the June 2003, March 2004, and December 2005 
letters from VA, despite the omission of certain information.    

B.  Duty to Assist

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A. 

In this matter, the RO obtained VA treatment records and 
service medical records relevant to the appeal.  The veteran 
has not identified any private medical treatment records for 
the RO to obtain on his behalf.  VA has conducted necessary 
medical inquiry in an effort to substantiate the claim.  38 
U.S.C.A.§ 5103A(d).  The RO provided the veteran with VA 
compensation examinations for his claims in February 2004 and 
January 2006.  Further, the veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in January 2005.  In August 2006, the Board 
received from the veteran a statement indicating that he had 
no additional evidence to submit to support his claims.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  Merits of the Claims

In February 1985, VA service-connected the veteran for a 
right knee disorder.  The veteran maintains that this 
disorder relates to disorders in his left knee and left hip.  
For the reasons set forth below, the Board agrees with his 
service connection claim for a left knee disorder, but 
disagrees with his claim for a left hip disorder.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006).    

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The veteran underwent VA compensation examinations in 
February 2004 and January 2006.  The medical evidence 
resulting from the VA examination as well as other VA medical 
evidence in the file demonstrates that the veteran's service-
connected right knee disorder relates to a current left knee 
disorder, but that the preponderance of the evidence is 
against the veteran's left hip disorder claim, as will be 
further discussed herein below.    

A.  Left Knee Disorder

The February 2004 examiner noted the veteran's complaints of 
pain in his left knee.  On examination, he noted the 
veteran's antalgic gait favoring his right knee, noting the 
veteran's tendency to favor his weight primarily on his left 
lower extremity.  He noted that the veteran's left knee pain 
was secondary to abnormal gait and altered weightbearing 
caused by the right knee disorder.  X-ray evidence noted in 
the report indicated degenerative spurring at the upper pole 
of the patella.  In any case, the examiner found full and 
normal range of motion in the left knee.  He found no "major 
joint arthritis of the left ... knee which could be attributed 
to the right knee condition."  Also, he stated that the 
patello-tibial changes on the knee X-ray were not 
specifically due to the right knee disorder, and instead were 
due to previously diagnosed patello-femoral syndrome.  

Due to the lack of clarity in the February 2004 VA 
examination as to the nature of the veteran's current left 
knee disorder, and whether it had been aggravated by the 
right knee disorder, the Board remanded this matter in June 
2005 seeking additional medical inquiry and analysis.  In a 
January 2006 examination report, the examiner noted X-ray 
evidence of degenerative arthritis in the left knee.  He 
noted that the veteran complained of pain and limitation, and 
that he had experienced these symptoms for over 15 years.  On 
examination, the examiner noted normal and full range of 
motion, but also noted patellofemoral crepitation of a mild 
to moderate degree during active motion.  In conclusion, the 
examiner agreed with the February 2004 examiner in stating 
that the left knee degenerative arthritis was not caused by 
the right knee disorder.  However, he did opine that the 
service-connected right knee disorder probably aggravated the 
left knee disorder.  The January 2006 report is the only 
evidence of record addressing the issue of aggravation.  

In view of the foregoing, the Board finds that the medical 
evidence supports the veteran's secondary service connection 
claim, on the basis that the service-connected right knee 
disorder aggravates his left knee degenerative arthritis.  38 
C.F.R. § 3.310(a) (2006). 

B.  Left Hip

After a careful review of the evidence and the veteran's 
contentions, the Board finds that the competent evidence does 
not show that the veteran has a left hip disability.  In the 
February 2004 VA examination report, the examiner reported 
the veteran's complaints of pain in his left hip.  He noted 
that the service medical records noted no injury of the left 
hip.  He noted that the veteran had normal and full range of 
motion in the left hip.  He noted that X-ray evidence 
indicated no fracture or significant arthritic changes.  In 
closing, the examiner diagnosed the veteran with musculo-
skeletal pain secondary to weightbearing changes due to the 
right knee disorder.  

The January 2006 examiner similarly noted the veteran's 
complaints of pain.  Additionally, the examiner noted the 
veteran's complaint that his left hip pain felt like a 
muscular-type pain.  The examiner noted that X-ray evidence 
indicated normal hip and sacroiliac joints, and that there 
was no evidence of degenerative changes.  He noted that the 
veteran received no treatment for his left hip.  On 
examination, the examiner noted essentially normal gait, but 
he did note limitation of motion in abduction, and internal 
and external rotation.  In closing, the examiner noted the 
normal X-rays and slightly decreased but satisfactory motion.  
He speculated that the veteran may have had "muscular 
overuse symptoms in the area of the left hip because of his 
right knee disability."  In any case, it was his considered 
opinion that there was "no specific diagnosis concerning the 
pathology in the left hip."  A review of VA outpatient and 
inpatient treatment records in the file also discloses no 
current left hip disorder.  

Based on the evidence in the file, the Board concludes that 
the veteran does not have a current left hip disorder.  
Although the VA examiners speculated about possible muscle-
related symptoms in the area of the left hip, such 
speculation did not result in a diagnosis of a left hip 
disorder.  On both VA examinations, the objective evidence, 
including X-ray evidence and range of motion testing, 
resulted in no left hip diagnosis.  As for the complaints and 
diagnosis of left hip pain, the Board notes that, generally, 
VA does not find service connection for symptoms alone, such 
as musculoskeletal pain, without an identified basis for 
those symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 
1356 (Fed. Cir. 2001).  As such, given the lack of evidence 
of a current disability, service connection for a left hip 
disorder must be denied.  38 C.F.R. § 3.310(a) (2006).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . .  In the absence of proof 
of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In its analysis, the Board noted the veteran's contentions, 
in his written statements and in his Board hearing, that his 
right knee disability caused a left hip disability.  But the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As a layman, the veteran is not competent to 
offer opinions on medical causation.  For such guidance, the 
Board must look instead to medical evidence of record, and it 
is this evidence that preponderates against his claim.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a left hip disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for left knee degenerative arthritis, 
secondary to a service-connected right knee disorder, is 
granted.    

Service connection for a left hip disorder, secondary to a 
service-connected right knee disorder, is denied.  



____________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


